   Case: 1:16-cv-10510 Document #: 373 Filed: 03/04/21 Page 1 of 2 PageID #:7540




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION




 In re: THE ALLSTATE CORPORATION                            Case No. 16-cv-10510
        SECURITIES LITIGATION                               Hon. Beth W. Jantz




         DECLARATION OF KENNETH L. SCHMETTERER IN SUPPORT OF
           MOTION TO EXCLUDE TESTIMONY OF JOHN D. FINNERTY

       Pursuant to 28 U.S.C. § 1746, Kenneth L. Schmetterer declares:

       1.      I am a member in good standing of the Bar of this Court and a member of

DLA Piper LLP (US), counsel in this action for defendants The Allstate Corporation (“Allstate”),

Thomas J. Wilson, and Matthew E. Winter.

       2.      I submit this declaration to place before the Court true and correct copies of certain

materials that may be considered in connection with defendants’ motion to exclude the testimony

and opinions of proposed expert John D. Finnerty. These materials were retrieved under my

direction and supervision or under the direction and supervision of my colleagues.

       3.      Attached as Exhibit A is the expert report of John D. Finnerty, which was served

by the plaintiffs in this action on February 27, 2020.

       4.      Attached as Exhibit B is the expert reply report of John D. Finnerty, which was

served by the plaintiffs in this action on July 30, 2020.

       5.      Attached as Exhibit C is the condensed version of the transcript of the deposition

of John D. Finnerty, taken in this action on September 30, 2020.
   Case: 1:16-cv-10510 Document #: 373 Filed: 03/04/21 Page 2 of 2 PageID #:7541




       6.      Attached as Exhibit D is a transcript of a conference call with securities analysts

hosted by Allstate on February 6, 2014, which was retrieved from the website maintained by S&P

Capital IQ.

       7.      Attached as Exhibit E is a transcript of a conference call with securities analysts

hosted by Allstate on May 6, 2015, which was retrieved from the website maintained by S&P

Capital IQ.

       8.      Attached as Exhibit F is an earnings release issued by Allstate on August 3, 2015,

which was retrieved from Allstate’s investor relations website.

       9.      Attached as Exhibit G is a transcript of a conference call with securities analysts

hosted by Allstate on August 4, 2015, which was retrieved from the website maintained by S&P

Capital IQ.

       10.     Attached as Exhibit H is what I understand based on information available to me a

true and correct copy of an analyst report concerning Allstate issued by Bank of America Merrill

Lynch on August 4, 2015, which was retrieved from Allstate’s files, where it was kept in the

regular and ordinary course of Allstate’s business.

       11.     Attached as Exhibit I is an analyst report concerning Allstate issued by Sandler

O’Neill on August 5, 2015, which was retrieved from a website maintained by Thomson Reuters.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and information.

       Executed this 4th day of March, 2021.



                                                                                         .
                                                        Kenneth L. Schmetterer




                                                2
